COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Latrice Williams v. Dana Lee

Appellate case number:    01-10-00296-CV

Trial court case number: 0827802

Trial court:              309th District Court of Harris County

Date motion filed:        March 24, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing en banc is dismissed for want of jurisdiction.



Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the Court the En Banc Court*

Date: July 3, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.